DETAILED ACTION
Applicant's submission filed on July 26, 2022 has been entered.  Claims 1-20 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.
Drawings
FIG. 5 is objected to because identifier “52d” is missing a lead line.  See 37 C.F.R. 1.84(q).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, Applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to since it appears that the language “to change” recited in line 12 should be changed to “to a change.”
Claim 20 is objected to since it appears that the language “change in” recited in the 5th to the last line should be changed to “a change in.” 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.  

Claims 1-3 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bayley et al. (U.S. Pat. Publ. No. 2009/0065336, hereinafter “Bayley”).    
Specifically, regarding Claim 1, Bayley discloses an interior panel for an interior of a vehicle (Abstract, FIG. 1), the interior panel comprising: an outer covering (32) having a first surface (18; ¶ [0018], FIG. 3) that is configured to be exposed to the interior of the vehicle and a second surface (20; FIG. 3) that is disposed opposite the first surface (18), wherein the second surface (20) has a first pattern (22) formed therein that is hidden from the first surface (18; FIG. 3), a  first light source (30) that is configured to generate light and that is disposed adjacent to the second surface (20) aligned with the first pattern (22; FIG. 3), wherein when the  first light source (30) generates light, a first illuminated pattern corresponding to the first pattern (22) formed in the second surface (20) is visible on a first area of the first surface (a location of 18 corresponding to each of 22 in FIG. 3, ¶ [0024]), a first capacitive sensor (38) that is disposed proximate to the second surface (20) and that is configured to generate a first capacitance change signal in response to change in capacitance of the first capacitive sensor (38) when an object is proximate to the first area of the first surface (18; ¶ [0019]), and a controller (16; ¶ [0019]) in communication with the first capacitive sensor (38) to receive the first capacitance change signal and configured to generate a first command signal in response to the first capacitance change signal (¶¶ [0016], [0021]).
Regarding Claim 2, Bayley discloses that the first area is aligned with the first pattern (22), wherein the first capacitive sensor (38) is aligned with the first pattern (22), and wherein the controller (16) is in communication with the first light source (30) and is configured to direct the first light source (30) to generate light (¶ [0020])  in response to the first capacitance change signal (e.g., when a seat warming function is enabled from a disabled state and illumination of the seat warming graphic 58 indicates that this function is enabled; ¶ [0025]).
Regarding Claim 3, Bayley discloses that the interior panel includes a board assembly (28) that is disposed adjacent to the second surface (20) and that includes a capacitive touch board (28), and wherein the capacitive touch board includes the first capacitive sensor (38; FIG. 3).
 Regarding Claim 18, Bayley discloses a vehicle (FIG. 1) comprising: a vehicle structure (10) having an interior (FIG. 1), and an interior panel (IP; FIG. 1, a portion of which is reproduced and annotated below) disposed in the interior of the vehicle structure (FIG. 1), the interior panel comprising: an outer covering (32; FIGS. 2-3) having a first surface (18) that is exposed to the interior of the vehicle and a second surface (20) that is disposed opposite the first surface (18), wherein the second surface (20) has a pattern (22) formed therein that is hidden from the first surface (18), a light source (30) that is configured to generate light and that is disposed adjacent to the second surface (20) aligned with the pattern (FIG. 3), wherein when the light source generates light, an illuminated pattern corresponding to the pattern formed in the second surface (20) is visible on an area of the first surface (18; e.g., FIGS. 5-6), a capacitive sensor (38) that is disposed proximate to the second surface (20) and that is configured to generate a capacitance change signal in response to change in capacitance of the capacitive sensor when an object is proximate to the area of the first surface (18; ¶ [0019]), and a controller (16) in communication with the capacitive sensor to receive the capacitance change signal and configured to generate a command signal in response to the capacitance change signal (¶¶ [0016], [0021]).

    PNG
    media_image1.png
    551
    358
    media_image1.png
    Greyscale

Regarding Claim 19, Bayley discloses that the vehicle includes a control system (16) that is in communication with the controller (16) to receive the command signal and that is configured to generate at least one control signal in response to the command signal to direct at least one device of the vehicle to respond to the command (¶ [0022]). 
Regarding Claim 20, Bayley (inherently) discloses a method for making an interior panel for an interior of a vehicle (FIG. 1, ¶ [0005]), the method comprising the steps of: obtaining an outer covering (32) that has a first surface that is configured to be exposed to the interior of the vehicle (FIGS. 1-2) and a second surface (20) that is disposed opposite the first surface (18), forming a pattern (22) in the second surface (20) that is hidden from the first surface (18; FIGS. 2-3), disposing a light source (30) adjacent to the second surface (20) generally aligned with the pattern (FIG. 3), wherein the light source is operative to generate light, and wherein when the light source generates light, an illuminated pattern corresponding to the pattern formed in the second surface (20) is visible on an area of the first surface (18), disposing a capacitive sensor (38; FIG. 3) proximate to the second surface (20), wherein the capacitive sensor is configured to generate a capacitance change signal in response to change in capacitance of the capacitive sensor when an object is proximate to the area of the first surface (18; ¶ [0019]), and arranging a controller (16) in communication with the capacitive sensor to receive the capacitance change signal, wherein the controller (16) is configured to generate a command signal in response to the capacitance change signal (¶¶ [0016], [0021]).  
Allowable Subject Matter
Claims 4-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833